
	
		I
		111th CONGRESS
		1st Session
		H. R. 3544
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  guidelines for the establishment of new national cemeteries by the Secretary of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Cemeteries Expansion Act of
			 2009.
		2.Establishment of
			 new national cemeteries by the Secretary of Veterans AffairsSection 2404 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(h)(1)In selecting a location
				for the establishment of a new national cemetery under this chapter, the
				Secretary shall give priority to a location where at least 110,000 veterans
				reside within a 75-mile radius of the location.
					(2)In conducting an annual performance measure
				of the percentage of veterans who are served by any cemetery, the Secretary
				shall—
						(A)use census tracts, rather than
				counties, as the primary geographic unit to test and identify potential
				locations for new national cemeteries and to determine the percentage of
				veterans served;
						(B)use methods to avoid the double
				counting of veterans in overlapping service areas; and
						(C)count veterans who reside in counties
				bisected by a service area using a proportional overlay
				method.
						.
		
